         Case 17-33550 Document 1627 Filed in TXSB on 05/22/19 Page 1 of 1




UNITED STATES BANKRUPTCY COURT                                          SOUTHERN DISTRICT OF TEXAS
                                                                                                            ENTERED
                                                                                                            05/22/2019
                                          MOTION AND ORDER
                                      FOR ADMISSION PRO HAC VICE

          Division                    Houston               Main Case Number                 17-33550
          Debtor             In Re:                  Ignite Restaurant Group, Inc. et al.


This lawyer, who is admitted to the State Bar of                    California                  :

                       Name                               Andrew W. Caine
                       Firm                               Pachulski Stang Ziehl & Jones LLP
                       Street                             10100 Santa Monica Blvd., 13th Floor
                 City & Zip Code                          Los Angeles, CA 90067
                    Telephone                             (310) 277-6910
                                                          CA # 110345
             Licensed: State & Number

Seeks to appear as the attorney for this party:

               Drivetrain, LLC as Trustee of Ignite Restaurant Group GUC Trust


 Dated:                                    Signed: /s/ Andrew W. Caine




 COURT USE ONLY: The applicant’s state bar reports their status as:                                     .



 Dated:                                    Signed:
                                                            Deputy Clerk



                                                      Order (Docket No. 1623)


                                      This lawyer is admitted pro hac vice.
                     The lawyer shall review the Local Rules and the Court's published procedures.
Dated:
                                                             United States Bankruptcy Judge
           Signed: May 22, 2019

                                                              ____________________________________
                                                              DAVID R. JONES
                                                              UNITED STATES BANKRUPTCY JUDGE
